DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin O. Ehresmann on 03/18/2022.
The application has been amended as follows: 

Claim 6 is cancelled.

Withdrawal of Restriction Requirement
Claim 1 allowable. The restriction requirement  as set forth in the Office action mailed on 06/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 9, 11-12, directed to the non-elected inventor is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 3, 9, 11-12 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin Ehresmann dated 02/10/22.

The application has been amended as follows: 
In claim 1 lines 13-14 are replaced with the following:

the second compound has a molecular weight of about 2,000 g/mol or less is a compound represented by Formula 2, and the third compound has a molecular weight of about 2,000 g/mol or less is a compound represented by Formula 3:

In claim 15 lines 8-9 are replaced with the following:

the second compound has a molecular weight of about 2,000 g/mol or less is a compound represented by Formula 2, and the third compound has a molecular weight of about 2,000 g/mol or less is a compound represented by Formula 3:

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1 and the method of claim 15.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kato (WO 2015/144298) teaches a light emitting including: a first light emitting element which includes a first anode, a common cathode, a first positive 

    PNG
    media_image1.png
    150
    298
    media_image1.png
    Greyscale

Kato teaches the hole transport layer containing a polymer represented by Poly 1 and a small molecule represented by SIL3 (pages 88-89). 


    PNG
    media_image2.png
    264
    580
    media_image2.png
    Greyscale

Kato fails to teach, suggest or provide guidance to render obvious the molecular weight ranges required by independent claims 1 and 15.
Claims 1-5 and 7-20 allowed.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786